Citation Nr: 1132396	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment at Baptist Memorial Hospital-Desoto from December 25, 2006 through December 28, 2006.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.G.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision of the Department of Veterans Affairs (VA) Medical Center in Memphis, Tennessee (VAMC).

In August 2009, a travel board hearing was held before the undersigned at the VA Regional Office in Jackson, Mississippi (RO).  A transcript of the hearing is associated with the Veteran's claims folder.   

The Board notes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital.  

2.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  

3.  The claim for payment or reimbursement of medical expenses incurred was filed within 90 days of the date the Veteran was discharged from the private hospital.  

4.  Treatment at Baptist Memorial Hospital-Desoto was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health (and in fact, the Veteran had a heart attack and underwent emergency surgery), and a VA or other Federal facility was not feasibly available at the time the Veteran sought treatment (no beds). 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Baptist Memorial Hospital-Desoto from December 25, 2006 through December 28, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Payment of Unauthorized Medical Expenses

On December 25, 2006, the Veteran was admitted to the emergency room at North Oak Regional Hospital for complaints of chest pain, nausea, and vomiting.  He testified that he arrived at the emergency room in an ambulance.  See the August 2009 Board hearing transcript, page 5.  Upon physical examination, impressions of unstable angina and surgical changes of the chest which had occurred since previous examination were rendered.  Due to the severity of the Veteran's chest pain, it was determined that he be transferred to the VA Medical Center in Memphis, Tennessee.  However, a private treatment record from North Oak Regional Hospital dated on December 25, 2006 documents that no beds were available at the VA Medical Center.  The Board further notes that the Veteran testified at the August 2009 Board hearing that the VA Medical Center did not have facilities available for him.  Consequently, the Veteran was transferred to Baptist Memorial Hospital-Desoto which was the nearest hospital to North Oak.  A treatment record from Baptist Memorial shows that upon admission, the Veteran was found to have suffered an acute myocardial infarction.  He subsequently underwent emergency cardiac catheritization, percutaneous transluminal coronary angioplasty and stent placement and was discharged on December 28, 2006.    

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or  services were rendered in a medical emergency of such nature  that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been  reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2010).  The Court has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran is currently only service-connected for diabetes mellitus, type II, with associated erectile dysfunction.  The evidence in this case does not show that the Veteran received treatment for the service-connected diabetes mellitus with erectile dysfunction in connection with his claim, nor does it show that his cardiac disability aggravated the diabetes.  Moreover, the evidence does not show that the Veteran has a total disability permanent in nature from the service-connected diabetes, or that he is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible his entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training.  Therefore, he does not meet the threshold criteria for payment or reimbursement under the provisions of Section 1728.  

Payment or reimbursement may also be made under the Millennium Health Care Act.  This Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 17.1000-17.1008 (2010).  Under these provisions, the reasonable value of emergency treatment furnished in a non-VA facility will be reimbursed where the veteran is an active VA health-care participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when (1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and (3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R.     § 17.1002.  As pertinent to this case, a claim for payment or reimbursement must be filed within 90 days after the date the veteran was discharged from the facility that furnished such treatment.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Veteran's claim for payment or reimbursement was made in a timely manner.  The initial determination by the VAMC denying the Veteran's claim was made on March 16, 2007, less than 90 days from when the Veteran received the treatment in question.  Although the determination did not indicate the specific reason for denial, a statement of the case issued by the VAMC in May 2007 determined that the Veteran's treatment was non-emergent, VA or other federal facilities were reasonably available and, by omission, found that the Veteran was financially liable to the provider for the emergency treatment, that the Veteran was enrolled in the VA health care system and had received treatment within a 24 month period preceding the emergency care, and that the Veteran had no other health care coverage.  There is no indication of record that such omissions by the VAMC are incorrect.  

Accordingly, the remaining questions are (1) whether the treatment at issue was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health medical care or services; and (2) whether VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  

The Board finds that both of these criteria have been met in this case.  The Veteran states that he began having chest pain on December 25, 2006, at which time he was admitted to the emergency room at North Oak Regional Hospital.  Pertinently, a letter from the Chief Executive Officer of North Oak Regional Hospital, S.G., received by VA in October 2009 indicates that the Veteran arrived at the hospital "in obvious distress" and it was determined at that time that he had a major heart attack and needed to be transported to a larger hospital with cardiac services.  Moreover, the letter states that Dr. M. at the VA Medical Center in Memphis informed Dr. K. at North Oak that no beds were available at the VA hospital.  Therefore, North Oak was forced to send the Veteran to the nearest hospital with a cardiologist present, which was Baptist Memorial Hospital-Desoto.  As discussed above, upon admission to Baptist Memorial, the Veteran was found to have suffered an acute myocardial infarction and he subsequently underwent emergency cardiac catheritization, percutaneous transluminal coronary angioplasty and stent placement.  

Thus, the Board finds that not only was the Veteran's condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, it turns out the Veteran was right, he was in need of emergency medical care.  Further, because the evidence of record, to include medical treatment records and the Veteran's testimony, clearly shows that no beds were available at the VA Medical Center in Memphis, the Board finds that VA or other Federal facilities were not feasibly available.

Accordingly, the Board finds that the criteria for entitlement to reimbursement for the medical expenses incurred for treatment received at Baptist Memorial Hospital-Desoto from December 25, 2006 through December 28, 2006 have been met, and the Veteran's claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Baptist Memorial Hospital-Desoto from December 25, 2006 through December 28, 2006, is granted. 




____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


